DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 10/12/21 has been acknowledged. Applicant amended Claims 1, 7, 18, 20, 32, and 35, cancelled Claims 19 and 34, added new Claims 46 and 47, and persuasively argued against objections to the specification presented by the Non-Final Rejection mailed 06/30/21.

Status of Claims
Claims 14-17, 21-31, and 36-45 were cancelled earlier.
Claims 1-13, 18, 20, 32-33, 35, and 46-47 remain in the amended application.

Election/Restrictions
Claim 32 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 04/05/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claim 33 is withdrawn, since it requires all the limitations of an allowable generic Claim 32.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the is
sue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Muir (see the attached Interview Summary).

Please, amend Claim 1 as shown below: 
Claim 1. A three-dimensional semiconductor memory device, comprising:
horizontal patterns disposed on a peripheral circuit structure and spaced apart from each other in a first direction parallel to a top surface of a substrate;

penetrating insulating patterns, each being provided between adjacent ones of the horizontal patterns and being spaced apart from each other in a second direction crossing the first direction, each penetrating insulating pattern abutting side surfaces of the horizontal patterns;
through plugs extending through a corresponding penetrating insulating pattern to electrically connect the memory structures to the peripheral circuit structure; and
a separation structure disposed between the horizontal patterns and extending between the penetrating insulating patterns in the second direction and connected to the penetrating insulating patterns,
wherein the horizontal patterns are portions of a first material layer, and
wherein each of the penetrating insulating patterns penetrates the first material layer and has opposite borders that extend between the side surfaces of the horizontal patterns and that are defined, at least in part, by the first material layer.

Allowable Subject Matter
Claims 1-13, 18, 20, 32-33, 35, and 46-47 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation as: “each of the penetrating insulating patterns penetrates the first material layer and has opposite borders that extend 
Re Claim 18: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation as:  “the dummy horizontal pattern is in contact with the adjacent pair of the penetrating insulating patterns and the adjacent pair of the separation structures”, in combination with other limitations of the claim.
Re Claim 32: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation as: “the dummy plug disposed between the horizontal patterns”, in combination with other limitations of the claim.
Re Claims 2-13, 20, 33, 35, and 46-47: Claims 2-13, 20, 33, 35, and 46-47 are allowed due to dependency on one of independent Claims 1, 18, or 32.

The prior art of record include:  Yun et al. (US 2016/0163635), Rastogi et al. (US 2018/0102364), Ding et al. (US 2010/0032808), Fishcer et al. (US 6,596,640), Son et al. (US 2016/0079259).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 11/02/21